PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/695,842
Filing Date: 5 Sep 2017
Appellant(s): Larson et al.



__________________
Jonathan L. Tolstedt
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 12/03/2020.


(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 7/10/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
Appellant’s argues that the cited prior art does not meet the claimed “window region” of the spring clip. Claim terms are to be given their broadest reasonable interpretation in light of the specification (MPEP § 2111). Here the examiner has given the claim term “window region” a broad but reasonable interpretation and concluded that the cited prior art meets the claim language. 
First, looking to the claim language in question, the claim reads, “the spring clip comprising a window region to allow the passing of actinic radiation”. This is the entirety of the claim language (both in the independent and dependent claims) addressing said window region. No structural provisions are provided and/or claimed.
Next, turning to the specification, the term “window” is mentioned exactly four times. At all four occurrences, no additional description beyond “window region” is provided. That is to say, no materials, dimensions, sizes, shapes, or any sort of defining or limiting structure or examples are provided. The claims and the specification provide functional language indicating that the window region is an opening that radiation passes through, however no structural description is given. The figures show the disclosed clip 140 (Figs. 1A-1E), having a hole (unlabeled), however it would be improper to read the claim term “window region” to mean exactly what is shown in the figures (a four sided hole) because the disclosure should not be read into the claims. Instead the claim term has been given its plain, ordinary and customary meaning as it would be understood by one skilled in the art. 

 For these reasons, Examiner believes that the claimed “window region” should not be limited to a four sided hole in something akin to a wall, as argued by Appellant, but rather as a region that would provide entrance or access to something in the claimed splice element. With this understanding, the region of the Inada splice element meets this claim limitation.
instead of the clips of Inada. Pulido is relied upon for the teaching of a spring clip, which is a common and well known retaining mechanism in this and many arts. Spring clips are retaining mechanisms that are available in a multitude of shapes and sizes. They are so named because of their “springing” action, which allows for easy clamping and removability (as taught by Pulido). The rubber boots (3, 3’) of Inada are retaining mechanisms, like spring clips, that can be removed. The teachings of Pulido are relied upon to show that spring clips are retaining mechanisms commonly used in the art. Pulido is not relied upon to indicate a physical spring should be placed on top of elements 3 and 3’ of Inada, but rather to show it would have been obvious to one of ordinary skill in the art to use a spring clip as the retaining mechanism in the device of Inada. It’s apparent that when the device of Inada is assembled and in use, it is undesirable for the device to fall apart. Inada provides retaining mechanisms 3 and 3’ that are removable to prevent this. A spring clip, as taught by Pulido, is an example of another retaining mechanism that is removable that will prevent the device from falling apart in use. This is a very conventional and well known arrangement, as is evidenced by the age of the art. Furthermore, because the window region is an opening that allows radiation to pass, the spring clip of Pulido 222 provides a window as well, because the structure has openings on the sides, which radiation can pass through. 
Appellant further alleges impermissible hindsight reasoning is being used. Appellant has stated this conclusion without providing any evidence to support this allegation. According to MPEP 2145 X A, any obviousness judgment necessarily requires hindsight reasoning. The references were combined taking into account only knowledge within ordinary skill in the art and did not impermissibly include same functions, which not only covers, and protects, but provides the additional benefit of being even easier to remove due to the spring. It appears Appellant is envisioning the spring clip 140 of the drawings of the present Application as the only shape and form a spring clip can come in, and this is not the case. Providing spring clips instead of clips 3 and 3’ of Inada would neither be redundant nor cover up the window of Inada, as Appellant improperly asserts. The spring clips are simply a conventional, convenient, and well known alternative to the clips 3 and 3’ of Inada. The claimed window region has no specific shape, material, or even location, beyond being an opening that allows radiation to pass. 
As discussed in the Final Rejection (7/10/2020) and above, Inada discloses the claimed structure, including a window region, except for the clips being spring clips. Replacing the clips with spring clips would require only routine skill in the art and would result in even easier removal of the already removable clips, while still providing a window region allowing for the passing of actinic radiation. The present invention provides a splice element with a spring clip to hold the mechanisms together while applying a window region to allow radiation to pass. This arrangement is not an unexpected result and already exists in multiple iterations and variations in the prior art. 
For the above reasons, it is believed that the rejections should be sustained.

/MARY A EL-SHAMMAA/Examiner, Art Unit 2883                                                                                                                                                                                                        
Conferees:
/THOMAS A HOLLWEG/Supervisory Patent Examiner, Art Unit 2883                                                                                                                                                                                                        
/DEAN A REICHARD/
Quality Assurance Specialist, Technology Center 2800

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.